UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2042


RIFAQAT ALI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     May 7, 2009                    Decided:   June 4, 2009


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia; Paul Shearman Allen,
PAUL SHEARMAN ALLEN & ASSOCIATES, Washington, D.C., for
Petitioner.     Michael F. Hertz, Acting Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Paul T.
Cygnarowicz, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rifaqat       Ali,    a      native       and    citizen      of     Pakistan,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)       denying        his       motion    to   reopen.         We     have

reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion as

untimely.       See 8 C.F.R. § 1003.2(c)(2) (2008).                           We therefore

deny the petition for review in part for the reasons stated by

the Board.          See In re: Ali (B.I.A. Sep. 23, 2008).                           We lack

jurisdiction        over    Ali’s    challenge          to    the   Board’s       refusal    to

exercise      its    sua    sponte      authority         to    reopen      and    therefore

dismiss this portion of the petition for review.                            See Mosere v.

Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.             We dispense with oral argument because the

facts   and    legal       contentions       are      adequately      presented       in    the

materials     before       the     court    and       argument      would    not    aid     the

decisional process.

                                                               PETITION DENIED IN PART
                                                                 AND DISMISSED IN PART




                                                 2